21-940-cr
United States v. English (Johnson)


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
17th day of November, two thousand twenty-two.

PRESENT:    JOHN M. WALKER, Jr.,
            GERARD E. LYNCH,
            ALISON J. NATHAN,
                  Circuit Judges.
_____________________________________________________________

United States of America,

                             Appellee,

                   v.                                                             No. 21-940

Derek Andre English, Ronald Anderson, Brian McCleod, AKA
Slim, AKA Brian Connelly, AKA Joseph King, AKA Brian Conley,
AKA John A. Conley, Shawn Williams, AKA William Shawn, Jason
Williams, Derrick Grant, James J. Rosemond,

                             Defendants,

Rodney Johnson, AKA Rodney T. Hibbert, AKA Toree Johnson,

                  Defendant-Appellant.
_____________________________________

FOR APPELLEE:                                       Elizabeth Hanft, Drew Skinner, Stephen J.
                                                    Ritchin, Assistant United States Attorneys,
                                                    for Damian Williams, United States
                                                      Attorney for the Southern District of New
                                                      York, New York, NY.

FOR DEFENDANT-APPELLANT:                              Rodney Johnson, pro se, Joint Base MDL,
                                                      NJ.

       Appeal from an order of the United States District Court for the Southern District of New

York (McMahon, C.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.

       In 2015, the district court sentenced Rodney Johnson to 300 months’ imprisonment

following his conviction for narcotics conspiracy, narcotics possession, and possession of a firearm

in furtherance of a drug trafficking crime. In 2020, Johnson moved for compassionate release

under 18 U.S.C. § 3582(c)(1)(A), based on his medical conditions and the ongoing COVID-19

pandemic. The district court denied his motion. Johnson appeals, proceeding pro se. We

assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the

issues on appeal.

       We review the denial of a motion for compassionate release for abuse of discretion. United

States v. Saladino, 7 F.4th 120, 122 (2d Cir. 2021). A district court abuses its discretion if it

“base[s] its ruling on an erroneous view of the law or on a clearly erroneous assessment of the

evidence,” or if it “render[s] a decision that cannot be located within the range of permissible

decisions.” United States v. Borden, 564 F.3d 100, 104 (2d Cir. 2009) (internal quotation marks

omitted). “[O]nce we are sure that the sentence resulted from the reasoned exercise of discretion,

we must defer heavily to the expertise of district judges.” United States v. Cavera, 550 F.3d 180,

193 (2d Cir. 2008) (en banc).



                                                 2
       18 U.S.C. § 3582(c)(1)(A) provides that a district court “may reduce” a defendant’s term of

imprisonment “after considering the factors set forth in section 3553(a),” if it finds that

“extraordinary and compelling reasons warrant such a reduction” and “such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” If a defendant is eligible

for a reduction, the district court must “determine whether, and to what extent, to exercise its

discretion to reduce the sentence.” United States v. Moore, 975 F.3d 84, 89 (2d Cir. 2020).

       Johnson argues on appeal that the district court failed to consider 18 U.S.C. § 3553(a)(2)(D),

which requires the district court to consider the need for the imposed sentence to provide the

defendant with medical care in the most effective manner. Johnson is correct that the district court

did not explicitly state that it was considering this factor as part of its § 3553(a) assessment.

However, we “presume[] that the sentencing judge has considered all relevant § 3553(a) factors and

arguments unless the record suggests otherwise.” United States v. Rosa, 957 F.3d 113, 118 (2d

Cir. 2020); see United States v. Halvon, 26 F.4th 566, 570 (2d Cir. 2022) (applying Rosa to the

compassionate release context). Johnson does not identify any portion of the record suggesting

that the district court failed to consider § 3553(a)(2)(D). To the contrary, the district court

considered Johnson’s medical issues and acknowledged that Fort Dix “is far from an ideal place to

be during a pandemic, especially for someone like Johnson,” but it determined that other § 3553(a)

factors outweighed the risk of serious COVID complications. The record therefore supports, rather

than rebuts, the presumption that the court considered Johnson’s need for medical care.

       Further, we accord the greatest deference to the district court’s decision on how to weigh

each of the § 3553(a) factors. See United States v. Capanelli, 479 F.3d 163, 165 (2d Cir. 2007)

(“While a district court must consider each § 3553(a) factor in imposing a sentence, the weight


                                                3
given to any single factor is a matter firmly committed to the discretion of the sentencing judge and

is beyond our review.” (internal quotation marks omitted)). Therefore, it was not an abuse of

discretion for the district court to explicitly consider and place greater weight on the nature and

circumstances of Johnson’s offense and his prior criminal history.

       For the foregoing reasons, the order of the district court is AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 4